Ojkton, C. J.
This case is ruled by McLeod v. Evans, 66 Wis. 401; Francis v. Evans, 69 Wis. 115; and Bowers v. Evans, 71 Wis. 133. It was a case of a special deposit or trust or agency. It was the employment of the bank to collect a draft. It ought not to make any difference that the bank embezzled the proceeds. The plaintiff was clearty entitled to be a preferred creditor. If this was the first case of the kind, I might not dissent.
I respectfully dissent on the ground that the decision in this case overrules three well-considered and reconsidered decisions of this court. In the long history of this court there have been very few overruled cases. The interests of the public are best subserved by the stability of decisions. If former'cases are to be overruled by every change of the personality of the bench, we may soon have no line of decisions on important questions to which the business of the country has been long adapted and adjusted, and everything will become unsettled.